Citation Nr: 1645220	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  13-00 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES


1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee instability/pain as secondary to a service-connected right knee OSD.

2.  Entitlement to service connection for a left knee disability as secondary to a service-connected right knee OSD.

3.  Entitlement to an evaluation in excess of 10 percent for right knee Osgood-Schlatters Disease (OSD) instability (with a temporary total disability rating from February 21, 2013 to April 30, 2013).

4.  Entitlement to an evaluation in excess of 10 percent for right knee OSD arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to October 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2011 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing at the RO in Detroit, Michigan.  A transcript of the proceeding has been associated with the claims file.

In January 2015, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further review.

Regarding the application to reopen the left knee claim, regardless of the decision of the RO as to whether to reopen a previously denied claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

With regard to the right knee rating matters, after the January 2015 Board remand, a November 2015 rating decision awarded a temporary total disability (TTD) rating for the Veteran's right knee OSD (rated as instability) from February 21, 2013 to April 30, 2013, and also awarded a separate 10 percent rating, effective May 1, 2013, for arthritis with limitation of motion.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a left knee disability, to an evaluation in excess of 10 percent for right knee OSD instability, and to an evaluation in excess of 10 percent for right knee OSD arthritis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 1989 rating decision denied the Veteran's claim for service connection for a left knee instability/pain; the Veteran did not file a substantive appeal within one year of the denial, or within 60 days of the statement of the case.

2.  A July 2008 rating decision denied the Veteran's application to reopen the claim for service connection for a left knee instability/pain; an October 2008 statement of the case reopened the claim but denied it on the merits; the Veteran did not file a substantive appeal within one year of the denial, or within 60 days of the statement of the case.

3.  Evidence received since the July 2008 rating decision is not cumulative or redundant.

CONCLUSIONS OF LAW

1.  The July 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  New and material evidence has been received sufficient to reopen the claim for service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for a left knee disability is reopened and remanded, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The primary issue for resolution before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a left knee instability/pain.  For the reasons explained below, the Board finds that new and material evidence has been received, and therefore, the claim is reopened.

If an appeal is not perfected within 60 days of the issuance of a statement of the case, or within one year of the determination by the AOJ, which date is later, the decision generally becomes final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  After the decision becomes final, the claim may be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

By way of background, an August 1989 rating decision denied the Veteran's claim of entitlement to service connection for a left knee condition based, among other things, on the lack of evidence of any relationship between the Veteran's left knee condition and his service-connected right knee disability, noting there was no evidence of any right knee instability or altered gait.  The Board adds that while x-ray findings of mild left knee joint effusion were acknowledged, no current left knee disability had been explicitly found.  The Veteran filed a September 1989 notice of disagreement, an October 1989 Statement of the Case (SOC) was issued, but no substantive appeal was filed within one year of the August 1989 rating decision.  Therefore, the August 1989 rating decision became final.  See 38 U.S.C.A. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989).

In April 2008, the Veteran filed an application to reopen the claim.  A July 2008 rating decision denied reopening the claim, citing the lack of any current left knee disorder based on a normal VA examination.  The Veteran filed an August 2008 notice of disagreement, an October 2008 SOC was issued, but the Veteran did not file a substantive appeal within one year of the rating decision.  Therefore, the July 2008 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

The Board adds that the October 2008 SOC, in readjudicating the claim, acknowledged recent private treatment records showing diagnosed left knee degenerative joint disease (DJD) and reopened the claim, but nevertheless denied the claim on the merits noting that there was no evidence of underlying pathology, as recent VA and private x-rays were negative.  As noted in the introduction above, however, regardless of the decision of the RO as to whether to reopen a previously denied claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

In October 2010, the Veteran filed another request to reopen the claim, which was denied by July 2011 and December 2011 rating decisions.  The Veteran filed a February 2012 notice of disagreement, an October 2012 SOC was issued, and the Veteran filed an April 2014 substantive appeal to the Board.

Since the last final denial in 2008, new evidence associated with the claims file includes a March 2013 record from the Beaumont Orthopedic Center (Dr. S.) reflecting diagnoses of left knee primary osteoarthritis and a chronic tear of the posterior horn medial meniscus, and showing that a left knee partial medial meniscectomy and a chondroplasty of the femoral trochlear groove were performed.  See Beaumont records, received June 2015 at p.27.  The Board finds these records are not only new, but also material in that they show diagnoses of primary osteoarthritis and a medial meniscal tear, with underlying pathology.  Therefore, having found that new and material evidence has been received, the claim is reopened.

Before a decision may be made on the claim, however, the Board finds that further development is required, as explained in the remand section below.

ORDER

The application to reopen the claim of entitlement to service connection for left knee instability/pain as secondary to service-connected disability is granted.


REMAND

A.  Left knee

The Veteran claims that he has a left knee disability secondary to his service-connected right knee OSD.

By way of background, the Board acknowledges that a June 2008 private treatment record from Dr. S. shows diagnosed left knee DJD, albeit there was no evidence of underlying pathology at that time, such as by x-ray.  More recently, a March 2013 record from the Beaumont Orthopedic Center (Dr. S.) reflects diagnoses of left knee primary osteoarthritis, and a chronic tear of the posterior horn medial meniscus, and that he underwent a left knee partial medial meniscectomy, and a chondroplasty of the femoral trochlear groove.  See Beaumont records, received June 2015 at p.27.  Also, an October 2014 letter from the Veteran's mother reflects she wrote that she has witnessed the Veteran favoring his right knee.

Most recently, in January 2015, the Board remanded the Veteran's claim so that any outstanding private treatment records could be obtained.  Subsequently, the Veteran's records from the Beaumont Orthopedic Center (Dr. S.) were obtained, including relating to his March 2013 surgical procedure.

Regrettably, however, the Board finds that this matter needs to be remanded for further development before a decision may be made on the claim.  

The Veteran was afforded VA examinations in June 2008, January 2011, May 2011, and September 2015.  The June 2008 VA examination found no left knee disorder.  The January 2011 VA examination was provided for the right knee, except it did include left knee range of motion testing.  The September 2015 VA examination included an examination of both knees, but ultimately no diagnosis was addressed and no opinion was provided.

The May 2011 VA examination report shows diagnosed left knee strain with age related degenerative changes, and opined it is less likely as not related to his service-connected right knee OSD.  The examiner reasoned that OSD in one knee does not affect the knee joint in the opposite leg.  The Board finds that this opinion did not adequately address whether the Veteran's left knee disability was caused or aggravated, for example, by any altered gait or favoring of the right knee as reported by his mother.

In light of the above, the Board finds that there is not an adequate VA examination or medical opinion upon which to base a decision in this case and, therefore, this matter should be remanded to obtain a new VA examination to address whether the Veteran's left knee disability is caused or aggravated by his service-connected right knee OSD.

B.  Right knee

The Veteran's right knee OSD is currently assigned a 10 percent disability rating under Diagnostic Code 5257 for instability, with a TTD rating relating to surgical treatment from February 21, 2013 to April 30, 2013.  Also, a separate 10 percent rating is assigned, effective May 1, 2013, for arthritis with limitation of motion under Diagnostic Code 5260.  See Rating Decision, November 2015.  The Veteran seeks higher ratings.

Most recently, in January 2015, the Board remanded the Veteran's claims so that he could be afforded a new VA examination.  Subsequently, a September 2015 VA examination was performed.  However, regrettably, in light of the Court's recent holding in Correia, the Board finds that this matter must again be remanded to afford the Veteran a new VA examination.  See Correia v. McDonald, No. 13-3238, ___ Vet. App. ___, 2016 WL 3591858 (July 5, 2016).  In Correia, the Court held, citing to 38 C.F.R. § 4.59, that a VA examination of a veteran's knees was inadequate for rating purposes because it did not include "the results of range of motion testing 'for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing.'"  See Correia, Slip Op. at 15 (emphasis added).  In this case, the September 2015 VA examination report did not address ranges of motion with weight bearing of the knees.  Therefore, this matter should be remanded to afford the Veteran a new examination that includes range of motion testing, weight-bearing and non-weight bearing.

In addition, on remand, all of the Veteran's more recent VA treatment records dated since June 2011 should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's VA treatment records dated from June 2011 to present.

2.  After all of the above development has been completed, schedule the Veteran for a new VA examination to determine the current nature and the etiology of his claimed left knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner should indicate whether it is "at least as likely as not" (meaning likelihood of at least 50%) that the Veteran's left knee disability was caused or aggravated by (permanently made worse) his service-connected right knee OSD, including due to any altered gait or any favoring of his right knee.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After the above development in paragraph (1) has been completed, schedule a new VA examination to address the current severity of the Veteran's service-connected right knee OSD.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

Please emphasize to the VA examiner that weight-bearing, and nonweight-bearing, range of motion testing must be performed for the Veteran's knees.

The examiner should be asked to note any additional functional loss, including in terms of additional degrees of limitation of motion (to the extent feasible) due to any weakened movement, excess fatigability, incoordination, or pain on use.

If flare-ups are noted, the examiner should likewise be asked to note any additional functional limitation resulting from flare-ups, including in terms of any additional degrees of limitation of motion (to the extent feasible).

The examiner should also address the effect of the Veteran's right knee disability on his activities of daily living and occupational functioning.

4.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC), and then the claim(s) should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


